UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1148



ELLEN LUCINDA DELK,

                                              Plaintiff - Appellant,

          versus


ARVINMERITOR, INCORPORATED; JOHN HOCK; FRED
HARBINSON; JOHN PARR; DORIS WILLIAMS; JAMES
MACKEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-00-242-1-T)


Submitted:   June 26, 2002                 Decided:   July 10, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Hall, Asheville, North Carolina, for Appellant.      Margaret
Hutchins Campbell, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Atlanta, Georgia; Samuel Jerome Crow, Earl Thomison Holman, ADAMS,
HENDON, CARSON, CROW & SAENGER, P.A., Asheville, North Carolina;
James Mackey, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellen    Lucinda   Delk   appeals   the   district   court’s   order

dismissing this civil action as to Defendant Mackey and granting

summary judgment to the remaining Defendants. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Delk v. ArvinMeritor, Inc., No. CA-00-242-1-T (W.D.N.C.

Jan. 3, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2